Citation Nr: 9928879	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for shell fragment wound 
of the right elbow, Muscle Group VIII with retained foreign 
body, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected shell fragment wound of the right 
elbow is manifested by a decrease in right grip strength; 
pain and numbness; hypesthesia of the right anterior forearm 
and right medial forearm and hypesthesia on the dorsum of the 
right hand in the ulnar nerve distribution. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for shell fragment wound of the right elbow, Muscle Group 
VIII with retained foreign body have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.21, 4.55(a), 4.73, 4.124a, Diagnostic Codes 5003, 
5010, 5308, 8515, 8516 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
disability and has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Factual Background

Service connection was established for shell fragment wound 
of the right elbow, Muscle Group VIII with retained foreign 
body by rating decision dated in November 1970 and a 10 
percent evaluation was awarded.  The veteran submitted his 
current increased rating request in January 1996.  

During an April 1996 VA neurology examination, the veteran 
complained of right elbow pain, which was constant, but 
varied in intensity, and of a weak elbow and right forearm.  
He could not pound nails.  He used to be a roofer.  He was 
right-handed.  Objectively, right grip was 64 pounds of force 
versus 86 in the left.  The right fist was made normally.  
There was a shell fragment wound scar of the right elbow, of 
the lateral area, measuring 3 cm. by 1 cm.  Active movement 
of the right elbow and wrist were normal, but extension of 
the right wrist produced pain in the forearm.  There was mild 
hypesthesia of the ulnar nerve distribution on the palmar 
surface of the right hand.  There was no hand muscle atrophy.  
Reflexes in the right upper extremity, biceps and triceps 
were hypoactive.  The examiner remarked that nerve conduction 
studies, performed in March 1996 were consistent with right 
mild ulnar sensory mononeuropathy, due to axonal 
degeneration, distal to the ulnar cutaneous branch; this was 
also the diagnosis.  It was remarked that a 1995 X-ray 
revealed a retained metallic foreign body in the right 
forearm.

A VA orthopedic examination was performed in April 1996.  The 
veteran's complaints included an inability to put weight on 
the right hand and forearm, as well as difficulty holding 
objects for prolonged periods of time.  Objectively, the 
examiner could find no swelling of the right elbow, and range 
of motion was essentially normal.  The scar (previously 
described) was found to be healthy and not attached to the 
underlying structure.  There was tenderness over the lateral 
epicondyle and in the proximal third of the right forearm in 
the posterior lateral aspect.  The examiner noted no tissue 
loss, no muscle penetration, no adhesions, and no damage to 
the tendons or bones.  The diagnosis was residuals, shrapnel 
fragment wound right elbow and right forearm with retained 
foreign body in the right forearm.

A hearing was held before a hearing officer at the RO in July 
1996.  The veteran testified that he had numbness in the 
right hand that radiated from his shoulder.  There was no 
swelling or inflammation of the right elbow.  He could not 
hold a drill or pound nails.  

During a November 1997 VA orthopedic examination, the veteran 
complained of right arm or elbow pain on movements like 
scrubbing.  Objectively, a residual benign one-inch scar was 
noted on the right lateral aspect of the upper forearm or 
elbow.  No tenderness or deformity was noted.  Flexion was 
from 0 to 145 degrees and extension was to 0 degrees.  
Supination was from 0 to 85 degrees.  The range of motion of 
his wrist was palmar flexion from 0 to 80 degrees and dorsal 
flexion of 70 degrees.  He had a good grip in his right hand.  
The diagnosis was residual shell fragment wound injury of the 
right elbow.

During a November 1997 VA peripheral nerves examination, the 
veteran complained of pain in his right elbow, primarily on 
use.  At the time of the examination his elbow had been 
aggravated by using crutches for about a week.  On 
examination his right grip was 78 pounds of force, compared 
to 83 pounds for his left grip.  Active movement against 
resistance was normal in both elbows.  His right wrist had 85 
percent of normal movement in dorsiflexion and palmar 
flexion.  His right hand had normal position sense.  His 
right forearm measurement was one and a half centimeters 
greater than his left.  He had hypesthesia over the posterior 
right forearm and ulnar nerve distribution of the right hand 
on the dorsal and palmar surface as well as the right fifth 
and one-half of the right fourth fingers.  There was no hand 
muscle atrophy.  Reflexes in the right upper extremity were 
hypoactive and equal bilaterally.  Pressure on the 
antecubital fossa of the right elbow caused tenderness.  The 
examiner referred to the March 1996 nerve conduction studies.  
The diagnoses were neuropathy of the medial antebrachial 
cutaneous and dorsal antebrachial cutaneous nerves with 
electromyogram evidence of ulnar nerve degeneration distal to 
the dorsal branch of the right ulnar nerve that branched off 
approximately the distal one third of the right forearm.  The 
etiology of the degeneration was unknown.  

A benign scar over the veteran's right elbow was noted during 
a November 1998 VA general medical examination.  

November 1998 X-rays revealed a small metallic foreign body 
embedded in the soft tissues at the level of the proximal 
shaft of the right radius and ulna in the anterior aspect.  
The diagnoses were no significant bone pathology of the right 
elbow and minimal degenerative changes of the right wrist 
joint.  

A November 1998 VA orthopedic examination report states that 
the veteran complained of aches, soreness and tenderness over 
his right elbow and that prolonged use bothered it; he could 
no longer work as a roofer.  

On examination a two-centimeter wound was noted directly over 
the lateral epicondyle.  The wound was not red, indurated or 
fixed to soft tissue.  No muscle atrophy was identified.  The 
veteran had a full and excellent complete range of motion in 
the right elbow.  There was pain at the extremes of the range 
of motion tests.  He had good flexor/extensor strength, good 
grip and grasp and flexor extension of the wrist function.  

The peripheral nerves examination report of November 1998 
states that the veteran felt that his disability had 
increased since the examination a year ago.  He now 
complained of pain upon whipping pudding for one or two 
minutes.  He complained of numbness in his entire right hand 
and increased tiredness since his last evaluation.  

On examination his right mid-forearm was one centimeter 
smaller than his left.  His right wrist was one half inch 
smaller in diameter than his left.  The left grip showed 76 
pounds of force and the right showed 59 pounds.  There was a 
nine or ten pound decrease in the right grip strength after 
opening and closing the right hand about 40 times.  The test 
also produced pain and numbness, particularly on the lateral 
aspect of the right forearm and increased numbness of the 
hand, particularly in the ulnar nerve distribution.  The fine 
finger movements were normal but a little slowed.  He could 
pinch and hold a piece of paper with good strength.  He had 
difficulty picking up a coin.  He could not button clothing 
with his right hand.  He could write awkwardly but legibly.  
Active movement strength against resistance was normal.  The 
veteran had normal dorsiflexion and palmar flexion but with 
considerable pain in the right wrist.  The position sense was 
normal.  He had hypesthesia of the right anterior forearm and 
right medial forearm with palms forward.  He had hypesthesia 
on the dorsum of the right hand in the ulnar nerve 
distribution.  The reflexes in the right upper extremity were 
extremely hypoactive.  

The diagnosis was mild atrophy of the right forearm; slight 
atrophy of the right wrist and right palm area without any 
clear-cut intraosseous atrophy in the right hand.  The 
examiner opined that this was due to pain and tiredness on 
use and possible avoidance of use because of pain.  Traumatic 
neuropathy of the right medial antebrachial cutaneous nerve 
and ulnar nerve was present and due to the shell fragment 
wound with retained foreign body.  More likely than not due 
to the shell fragment wound caused by the retained foreign 
body secondary to local inflammation and scaring.

By rating decision dated in January 1999 the RO changed the 
Diagnostic Code to 8515-8516 and increased the evaluation to 
the current 30 percent based on the VA neurological 
examination that indicated that the problem was more 
neurological than orthopedic.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

During the pendency of the veteran's appeal, the regulations 
for rating muscle disabilities were revised, and the new 
regulations became effective on July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  The Board has considered both the old 
and new criteria in evaluating the veteran's service- 
connected disability, and finds no substantive difference in 
the old and new criteria that would pertain to the veteran's 
disability.  The analysis that follows would hold under both 
the new and old regulations.  The sections of 38 C.F.R. § 
4.56 and 4.73 cited below correspond to the language and 
organizational structure of the new regulations.  Similarly, 
the previous version of 38 C.F.R. § 4.55(g) stated that 
muscle group and peripheral nerve injuries would not be 
combined unless they affected entirely different functions.  
This prohibition was not changed; it was renamed as 38 C.F.R. 
§ 4.55(a).  

Under 38 C.F.R. § 4.56(c), for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Healing of slight muscle injuries is followed 
by good functional results.  Slight disability of muscles 
includes none of the cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. 4.56 (c).  Objective 
findings characteristic of slight muscle disability include 
minimal scarring, no evidence of fascial defect, atrophy, or 
impaired tonus, no impairment of function, and no metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56 
(d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  For a finding of 
moderate disability of muscle, there should be record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56 
(c), particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings characteristic of 
moderate muscle disability include small or linear entrance 
and (if present) exit scars, indicating a short track of the 
missile through muscle tissue.  For moderate muscle injury, 
there should be some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings characteristic of moderately severe muscle 
disability include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side are also indicative of 
moderately severe muscle disability.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Disability of muscle group VIII is rated under 38 C.F.R. 
4.73, Diagnostic Code 5308.  The function of this muscle 
group is extension of the wrist, fingers, and thumb and 
abduction of thumb.  These muscles arise mainly from the 
external condyle of the humerus.  They are the extensors of 
the carpus, fingers, and thumb and supinator.  Severe 
disability of this muscle group is rated as 30 percent 
disabling on the dominant side.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (1998).  
The term "incomplete paralysis,'' with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(1998).

Complete paralysis of the median nerve is demonstrated when 
the hand is inclined to the ulnar side, the index and middle 
fingers are more extended than normally, there is 
considerable atrophy of the muscles of the thenar eminence, 
the thumb is in the plane of the hand (ape hand); pronation 
is incomplete and defective, there is absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, the index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, there is defective opposition 
and abduction of the thumb, at right angles to palm; and 
flexion of wrist is weakened; with objective evidence of 
pain.  In the dominant hand, severe incomplete paralysis 
warrants a 50 percent rating, moderate incomplete paralysis 
merits a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (1998).  

Complete paralysis of the ulnar nerve results in a "griffin 
claw'' deformity, due to flexor contraction of ring and 
little fingers, atrophy - very marked in dorsal interspace 
and thenar and hypothenar eminences; a loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of wrist 
weakened.  In the dominant hand, severe incomplete paralysis 
warrants a 40 percent rating, moderate incomplete paralysis 
merits a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (1998).  

The Board has considered the most recent VA peripheral nerves 
examination and has determined that Diagnostic Code 8515-8516 
best describes the veteran's disability as the numbness and 
limitation of use of his forearm and fingers are the main 
functional problems.  See Butts v. Brown, 5 Vet.App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

The November 1998 neurological examination revealed that the 
veteran experienced pain and numbness, especially on the 
lateral aspect of his right forearm and the ulnar nerve 
distribution of his right hand after opening and closing his 
hand 40 times, and caused a nine or ten pound decrease in his 
grip strength.  The examiner attributed the slight atrophy 
found to the veteran's shell fragment wound.  The Board finds 
that the veteran's disability is moderate.  The record is 
negative for severe incomplete paralysis of the ulnar nerve 
sufficient to warrant a higher evaluation under Diagnostic 
Code 8516.  There is no medical evidence that the veteran has 
severe incomplete paralysis of the entire hand necessary for 
consideration of an evaluation under Diagnostic Code 8515.  

The United States Court of Appeals for Veterans Claims 
(Court) in Esteban v. Brown, 6 Vet. App. 259, 261, 262 (1994) 
held that scars can be rated separately from injuries to the 
body because symptomatology relating to scars and to bodily 
injuries may not be overlapping or duplicative, and does not 
involve a matter of pyramiding.  The Board has considered the 
following provisions regarding scars.  A 10 percent 
evaluation is for assignment for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is for 
assignment for objective demonstration of tenderness and pain 
on superficial scars.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Other scars are to be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The Board acknowledges that the November 1998 peripheral 
nerves examiner attributed some symptoms to inflammation and 
scarring caused by the retained foreign body.  However, in 
the instant case there is no medical evidence that the 
veteran's shell fragment wound scar is poorly nourished, 
tender or that it limits the function of the veteran's right 
elbow.  Therefore, a separate evaluation for the veteran's 
right elbow scar is not for assignment.  

The Board has considered the application of Diagnostic Code 
5308.  However 38 C.F.R. § 4.55(a) states that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  In the instant case, 
both the ulnar nerve and Muscle group VIII control movements 
of the wrist and fingers and thumb.  Therefore, a separate 
rating is not for assignment.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 



ORDER

Entitlement to an increased evaluation for shell fragment 
wound of the right elbow, Muscle Group VIII with retained 
foreign body is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

